Title: John Adams to Thomas Boylston Adams, 14 January 1801
From: Adams, John
To: Adams, Thomas Boylston


				
					My dear Son
					Washington January 14. 1801
				
				I thank you for yours of the 9th and its contents, and for the pains to have taken to search Authorities upon the Collision of Treaties. The Point I think is explained and proved very fully, and So it is understood in England.
				The Sixth Article however is by no means nugatory. It is of great importance to France. Our Treaty with Britain expires in two years after the termination of the present War between France and her. This Article of the Convention is intended, to secure to France a perfect equality with Britain in this particular after the expiration of our British Treaty. This matter was fully explained and understood, both by the French and American Ministers.
				I wish you would tell me who Manlius is. The downfall of the federal cause, has been owing not to the Mission to France, but to the opposition to that measure: and the continuance of opposition to the Convention will serve no other purpose than to depress a certain description of the federalists Still more. The federal Party was composed of the most heterogeneous ingredients that were ever put

together. Their Objects were different—their means different—their Principles different. There was an Oligarchy among them as proud and despotic as the Government of Bern before the Revolution.1
				I am, fully of your mind— If I had foreseen all the Consequences, I would not have refrained from the Antecedents.
				A turn of Imagination to resentment and rage as Sudden as a tornado, decided the Conduct of the Old Tories and the British Agents, who called themselves the Federalists upon the first nomination of Mr Murray. Neither Principle nor reason had any share in it. Some men who had Sense and temper too, before that time, thought of nothing after it, but of defeating and if they could not defeat of disgracing the measure. They are still blindly determined on both. Is this principle or Passion? Reason or Madness? Some who were neither Old Tories nor British Agents, united with both from other motives. A long War with France, for a pretext to raise a regular Army, was desired by Some, for the purpose of Patronage and Influence, and by others to assist in forcing on the People a change of some sort in the Constitution.— I have taken some of these Phrases from the Idea of a Patriot King p. 165; when the conduct of a Party is described as very similar to this.
				I am, my dear Child your loving / Father
				
					John Adams
				
			